Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.



APPELLANTS PRO SE:
                                                                Feb 07 2014, 6:03 am
S.B.
J.B.
Anderson, Indiana




                                 IN THE
                       COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE ADOPTION                      )
OF A.A. and L.A.,                                  )
                                                   )
J.B. and S.B.,                                     )
                                                   )
       Appellants-Petitioners,                     )
                                                   )
                 vs.                               )       No. 48A04-1304-AD-176
                                                   )
R.C. and N.C.,                                     )
                                                   )
       Appellees-Intervenors.                      )


                       APPEAL FROM THE MADISON CIRCUIT COURT
                          The Honorable Thomas Newman, Jr., Judge
                               Cause No. 48C03-1202-AD-11



                                        February 7, 2014

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
       J.B. and S.B. (collectively “Adoptive Parents”) appeal from the trial court’s order

granting R.C. and N.C.’s (collectively “Maternal Grandparents”) request for grandparent

visitation, raising jurisdictional issues, challenging the Maternal Grandparents’ standing, and

challenging the sufficiency of the trial court’s findings and conclusion that grandparent

visitation was in the best interests of A.A. and L.A.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       After M.A. murdered his wife, C.A., who was also the mother of their children, A.A.

and L.A., J.B., M.A.’s half-brother, and S.B., J.B.’s significant other, took immediate custody

of the children and filed a petition for guardianship over the persons and estate of the

children. Both Maternal Grandparents, who were the adoptive parents of C.A., and the

paternal grandmother consented to the guardianship. That guardianship petition was granted

on July 3, 2008 by Judge Pancol, Judge of Madison Circuit Court, Division II, who presided

in the matter. J.B. and S.B. later filed an adoption petition on February 21, 2012, which was

assigned to Judge Thomas Newman Jr.’s court, Madison Circuit Court, Division III.

Meanwhile, in Madison Circuit Court, Division II, Judge Pancol denied N.C. and R.C.’s

request for specific grandparent visitation, but allowed them to intervene, noting that they

had not filed a pleading seeking to gain grandparent visitation rights, but acknowledging that

they may be entitled to seek to enforce those rights. In that same order, Judge Pancol noted

that Judge Newman should proceed to hear J.B. and S.B’s adoption petition then pending in

his court as all guardianship issues had been decided.


                                              2
        On April 5, 2012, Maternal Grandparents objected to the adoption petition.1 Later

Adoptive Parents filed their response, a motion to strike, to the objection to their adoption

petition. On April 18, 2012, Maternal Grandparents filed a new cause of action in Judge

Newman’s court seeking to establish grandparent visitation and asked that it be consolidated

with the adoption petition by allowing them to intervene in that action. That request was

granted, and on the day of the hearing on the adoption petition, Maternal Grandparents

admitted that they lacked standing to intervene by way of objection to the adoption. The trial

court allowed Maternal Grandparents to intervene nonetheless,2 held the hearing, and took

the matter under advisement.

        On April 25, 2012, Judge Newman granted the Adoptive Parents’s petition to adopt

the children, specifically finding that the Adoptive Parents were fit parents and would only

act in the children’s best interests. In that same order, Judge Newman granted an order of

visitation to the Maternal Grandparents. The Adoptive Parents filed a motion to correct error

from the trial court’s order. Judge Newman transferred the cause to Senior Judge Carl

VanDorn.3 Judge VanDorn held a hearing on the motion, issued a new order for visitation



        1
          Indiana Code section 31-19-10-1(b) provides that a motion to contest an adoption must be filed thirty
days after notice of the pending adoption petition. The Maternal Grandparents’ objection was filed on April 5,
2012, and J.B.’s and S.B.’s adoption petition was filed on February 21, 2012.

        2
           We review a trial court’s ruling on a motion to intervene for an abuse of discretion. Citimortgage,
Inc. v. Barabas, 975 N.E.2d 805, 812 (Ind. 2012). A party may be granted permissive intervention upon a
showing that the party’s claim or defense and the main action have a question of law or fact in common. Ind.
Trial rule 24(B). Timeliness is a discretionary determination that depends entirely upon the facts of the case at
hand. Citimortgage, Inc. v. Barabas, 975 N.E.2d at 815.

        Senior Judge VanDorn’s order granting the paternal grandmother’s petition for grandparent visitation
        3

was reversed in In re Guardianship of AJA, 991 N.E.2d 110 (Ind. 2013).

                                                       3
for the Maternal Grandparents, and remanded the case to Judge Newman for the entry of

more detailed findings of fact and conclusions thereon. Ultimately, Judge Newman entered

his order on March 11, 2013, finding again that the Adoptive Parents were fit parents and that

they would only act in the best interests of the children. Also included within that order was

the trial court’s decision to grant the Maternal Grandparents specific visitation. The

Adoptive Parents now appeal.

                             DISCUSSION AND DECISION

                                     Standard of Review

       The appropriate standard of review in appeals challenging the trial court’s decision

regarding a request for grandparent visitation is as follows:

       Because the Grandparent Visitation Act requires specific findings of fact and
       conclusions of law, Ind. Code §31–17–5–6, we apply the two-tiered Indiana
       Trial Rule 52 standard of review, Megyese v. Woods, 808 N.E.2d 1208, 1213
       (Ind. Ct. App. 2004). We first determine whether the evidence supports the
       findings, and then whether the findings support the judgment, In re K.I., 903
       N.E.2d 453, 457 (Ind. 2009). We set aside findings of fact only if they are
       “clearly erroneous,” deferring to the trial court’s superior opportunity “to judge
       the credibility of the witnesses.” K.I., 903 N.E.2d at 457, quoting T.R. 52(A).
       In turn, “[a] judgment is clearly erroneous when . . . the findings fail to support
       the judgment,” or “when the trial court applies the wrong legal standard to
       properly found facts.” K.I., 903 N.E.2d at 457, citing Fraley v. Minger, 829
       N.E.2d 476, 482 (Ind. 2005).
In re Visitation of M.L.B., 983 N.E.2d 583, 585 (Ind. 2013).

       Additionally, Maternal Grandparents have not filed a brief in this matter. When

appellees fail to submit a brief, we do not undertake the burden of developing arguments for

them. Abouhalkah v. Sharps, 795 N.E.2d 488, 490 (Ind. Ct. App. 2003). We apply a less




                                               4
stringent standard of review with respect to proposed showings of reversible error, and we

may reverse the trial court’s decision if the appellants can establish prima facie error. Id.

Prima facie error, in this context, is defined as ‘at first sight, on first appearance, or on the

face of it.’ Id. If the appellants are unable to meet that burden, we will affirm the trial

court’s decision.

       Here the trial court found that it was in the best interest of A.A. and L.A. to have

specific visitation with the Maternal Grandparents. Because of the potentially dispositive

nature of the standing and jurisdictional issues, we address them first.

       The Adoptive Parents contend that Maternal Grandparents lack standing to petition for

grandparent visitation because S.B.’s petition for adoption of the children was granted. More

specifically, they argue that because S.B. is not biologically related to the children in one of

the ways enumerated in the survival-of-rights statute, Maternal Grandparents’ standing to

seek grandparent visitation rights was extinguished.

       Indiana Code section 31-17-5-1(a)(1) provides in pertinent part that a child’s

grandparent may seek visitation rights if the child’s parent is deceased.              Maternal

Grandparents are the grandparents of children whose parent is deceased as C.A. was

Maternal Grandparents’ adopted daughter. Additionally, Indiana Code section 31-17-5-

9(2)(d) provides in pertinent part that a grandparent’s visitation rights survive the adoption of

children by a person who is biologically related to the children as an uncle. While it is true

that S.B. does not meet any of the statutory criteria allowing for the survival of the Maternal

Grandparents’ visitation rights, S.B. is the life partner of J.B., who is related to the children


                                               5
as their uncle, one of the statutory criteria allowing for the survival of the Maternal

Grandparents’ visitation rights. Although there is no statutory provision directly addressing

the precise factual situation here, we can imagine a variety of scenarios involving unmarried

individuals who are granted the adoption of children and a grandparent’s visitation rights

would be unaffected because one of the adoptive parents is biologically related as

enumerated by statute. We do not agree with the Adoptive Parents that the trial court erred,

and conclude that Maternal Grandparents had standing to seek visitation rights.

       Next, Adoptive Parents challenge Judge Newman’s authority to enter an order for

grandparent visitation contending that Judge Pancol retained jurisdiction over the children.

Although Adoptive Parents refer to Judge Pancol as Special Judge Pancol it is not entirely

clear how this designation applies, since he is the regular judge of Madison Circuit Court,

Division II, in which the guardianship matter was heard and decided. The way we see it,

Judge Pancol merely noted that while he had the authority to allow Maternal Grandparents to

intervene in the guardianship matter, he had no authority to rule on their assertion that they

were entitled to enforce their grandparent visitation rights, as they had not filed the

appropriate pleadings to properly bring the matter before the court. These comments in

Judge Pancol’s order merely acknowledged that the guardianship matter had come to its

conclusion and acknowledged the pending adoption petition in another court in the same

county.

       Adoptive Parents further contend that Maternal Grandparents’ request for specific

grandparent visitation was barred by the doctrine of res judicata. As noted above, Judge


                                              6
Pancol refused to rule on Maternal Grandparents’ claim that they were entitled to enforce

grandparent visitation rights because Maternal Grandparents had failed to file a pleading

alleging as much in his court such that the matter was properly before the court.

Grandparents were not denied visitation and filed no proper motion in the guardianship

action. As such, Maternal Grandparents’ claim was never decided on the merits by Judge

Pancol.

         The doctrine of res judicata prevents the repetitious litigation of disputes that are

essentially the same. Wright v. State, 881 N.E.2d 1018, 1021 (Ind. Ct. App. 2008) (citing

Collins v. State, 873 N.E.2d 149, 157 (Ind. Ct. App. 2007), trans. denied ), trans. denied.

The principle of res judicata is divided into two branches: claim preclusion and issue

preclusion. Id. at 1022. Claim preclusion applies where a final judgment on the merits has

been rendered which acts as a complete bar to a subsequent action on the same issue or claim

between those parties and their privies. Id. (citing Afolabi v. Atlantic Mortg. & Inv. Corp.,

849 N.E.2d 1170, 1173 (Ind. Ct. App. 2006)). Maternal Grandparents were not barred by res

judicata from proceeding to enforce their grandparent visitation rights in Judge Newman’s

court.

         The Adoptive Parents also challenge the trial court’s findings of fact and conclusions

thereon that granting Maternal Grandparents specific grandparent visitation with A.A. and

L.A. was in the best interest of the children. The appropriate standard of review regarding

this issue is as follows:

         On review from a trial court’s order granting or denying grandparent visitation,
         we apply the familiar Ind. Trial Rule 52 standard, which provides that we may

                                                7
       not set aside the findings or judgment unless clearly erroneous. First, we
       determine whether the evidence supports the findings and then whether the
       findings support the judgment. In deference to the trial court’s proximity to
       the issues, we disturb the judgment only where there is no evidence to support
       the findings or the findings fail to support the judgment. We will not reweigh
       the evidence or the credibility of the witnesses. Rather, we consider only the
       evidence most favorable to the trial court’s judgment, with all reasonable
       inferences drawn in favor of the judgment.
       Moreover, we note that “a trial court considering a request for grandparent
       visitation must enter findings addressing: 1) the presumption that a fit parent
       acts in his or her child’s best interests; 2) the special weight that must be given
       to a fit parent’s decision to deny or limit visitation; 3) whether the grandparent
       has established that visitation is in the child’s best interests; and 4) whether the
       parent has denied visitation or has simply limited visitation. The trial court
       may also consider whether grandparents have had or have attempted to have
       meaningful contact with the child.
Hicks v. Larson, 884 N.E.2d 869, 873-74 (Ind. Ct. App. 2008) (internal citations omitted).

       Here, Judge Newman, in his March 11, 2013 order thoroughly and completely

addressed the necessary considerations when entering the order granting Maternal

Grandparents’ visitation request. Judge Newman acknowledged the fitness of the Adoptive

Parents and their suitability to act in the best interests of the children. The trial court also

acknowledged that visitation had historically been achieved through compromise between the

parties. Adoptive Parents were concerned that the entry of specific visitation would thwart

their efforts to maintain a schedule for the children and that such an entry would be used by

Maternal Grandparents as a weapon against them and their lifestyle. The trial court,

however, recognized that grandparent visitation had been denied by Adoptive Parents and

that such denial seemed unreasonable given the history of visitation prior to the adoption.

Adoptive Parents’s position could be summed up as a reluctance to have structured visitation



                                                8
rights given to the Maternal Grandparents, more than a disagreement that visitation should

occur at all.

       We find that the trial court’s findings are supported by the evidence and the findings,

in turn, support the trial court’s conclusion that grandparent visitation was in the best

interests of A.A. and L.A.

       Affirmed.

FRIEDLANDER, J., and BAILEY, J., concur.




                                              9